Case 6:18-cv-00628-JDK-KNM Document 27 Filed 01/15/21 Page 1 of 2 PageID #: 81




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
ANTONIOLE CUBA,                             §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:18-cv-628-JDK-KNM
                                            §
KRISTIN BURNETT, et al.,                    §
                                            §
      Defendants.                           §
                                            §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Antoniole Cuba, proceeding pro se, brings this civil rights lawsuit

 under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K.

 Nicole Mitchell pursuant to 28 U.S.C. § 636.       Defendants moved to dismiss on

 June 18, 2020. Docket No. 18. Plaintiff has not responded. On August 11, 2020,

 Judge Mitchell issued a Report and Recommendation recommending that the Court

 grant Defendant’s motion to dismiss and dismiss this case with prejudice as to the

 refiling of another in forma pauperis complaint. Docket No. 20. At Plaintiff’s request,

 Judge Mitchell twice extended the deadline for Plaintiff to object to the Report and

 Recommendation. Docket Nos. 22, 25. On December 9, 2020, Defendant filed a notice

 reasserting his original claims, but failing to address the Report. Docket No. 26.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire



                                           1
Case 6:18-cv-00628-JDK-KNM Document 27 Filed 01/15/21 Page 2 of 2 PageID #: 82




 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

 Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

 the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 20) as

 the opinion of the District Court. Further, the Court hereby GRANTS Defendants’

 motion to dismiss (Docket No. 18). Plaintiff’s claims are DISMISSED for failure to

 state a claim upon which relief can be granted, with prejudice as to the filing of

 another in forma pauperis complaint raising these allegations in federal court, but

 without prejudice as to any claims for deprivation of property which Plaintiff may

 wish to pursue in state court or through the administrative processes of TDCJ-CID.

          So ORDERED and SIGNED this 15th day of January, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
